FILED
                           NOT FOR PUBLICATION                                 JAN 23 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 11-10620

              Plaintiff - Appellee,              D.C. No. 4:10-cr-03612-DCB-
                                                 JJM-1
  v.

OSCAR RENE MONJARAZ-PINTO,                       MEMORANDUM*

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                           Submitted January 18, 2013**
                             San Francisco, California

Before: NOONAN, TASHIMA, and GRABER, Circuit Judges.

       Defendant Oscar Rene Monjaraz-Pinto appeals his conviction for illegal

reentry after removal in violation of 8 U.S.C. § 1326 and the resulting sentence of

63 months’ imprisonment. We affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      1. The district court did not err in holding that Defendant failed to make a

prima facie showing of the affirmative defense of duress. Defendant’s fears of

poor treatment by police and prison officials were not akin to persecutors who

"figuratively held a gun to his head." United States v. Vasquez-Landaver, 527

F.3d 798, 802 (9th Cir. 2008) (internal quotation marks omitted).

      2. As Defendant now concedes, the district court correctly applied the 16-

level enhancement under U.S.S.G. § 2L1.2. United States v. Flores-Mejia, 687

F.3d 1213, 1215–16 (9th Cir. 2012); United States v. Bonilla-Montenegro, 331

F.3d 1047, 1051 (9th Cir. 2003).

      3. Defendant’s sentence at the low end of the Guidelines range was

substantively reasonable. United States v. Carty, 520 F.3d 984, 996 (9th Cir. 2008)

(en banc).

      AFFIRMED.




                                         2